DETAILED ACTION
Response to Amendment
The Amendment filed November 5, 2021 has been entered. Claims 1 – 15, 17 – 20 and 22 – 28 are pending in the application with claims 16 and 21 being cancelled and 25 – 28 being newly added. The amendment to the claims and drawings have overcome the drawing and specification objections and all the 112 rejections set forth in the last Non-Final Action mailed August 12, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 15, 17 – 20 and 22 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first coupling in the uncoupled condition isolating the transmitted drive from the first gear box” in last two lines. The first coupling is connected to the first gear shaft (128). The first gear shaft penetrates through the first gear box (126) and is always in drive connection with the motor (via shafts 118, 112), thus, both in coupled and uncoupled condition of the first coupling, the power from the motor is always transmitted to the first gear box because the first  
Claim 13 recites the limitation “the second coupling in the uncoupled condition isolating the transmitted drive from the second gear box” in last two lines. The second coupling is connected to the second gear shaft. The second gear shaft penetrates through the second gear box and is always in drive connection with the motor, thus, both in coupled and uncoupled condition of the second coupling, the power from the motor is always transmitted to the second gear box because the second gear shaft is in the second gear box and always rotates. Therefore, the claim is indefinite because the claimed coupling is unable to perform the claimed function of isolating the transmitted drive from the second gear box. Because the purpose of the second coupling is to selectively transmit power from the motor shaft to the second pump, it is suggested to claim the isolation of the transmitted drive to the second pump.
Claim 18 recites the limitation “the engagement coupling in the uncoupled condition isolating the transmitted drive of the gear shaft from the gear box” in last three lines. The engagement coupling is connected to the gear shaft. The gear shaft penetrates through the gear box and is always in drive connection with the motor, thus, both in coupled and uncoupled condition of the engagement coupling, 
Claim 23 recites the limitation “disengaging the engagement coupling from the gear box and rotating the gear box shaft without transmission of the rotation to the gear box” in lines 9-10. The engagement coupling is connected to the gear box shaft. The gear box shaft penetrates through the gear box and is always in drive connection with the motor, thus, both in coupled and uncoupled condition of the engagement coupling, the power from the motor is always transmitted to the gear box because the gear box shaft is in the gear box and always rotates. Therefore, the claim is indefinite because the claimed coupling is unable to perform the claimed function of isolating the transmission of the rotation to the gear box. Because the purpose of the engagement coupling is to selectively transmit power from the motor shaft to the pump, it is suggested to claim the isolation of the power to the pump.
Claim 26 recites the limitation “a drive shaft” in line 2. It is unclear as to whether this claimed drive shaft is same or different from one claimed in line 4 of claim 3. For examination purposes, it is interpreted to be --the drive shaft--.
Claims 2 – 15, 17 and 25 – 28 are rejected for being dependent on claim 1.
Claims 19, 20 and 22 are rejected for being dependent on claim 18.
Claim 24 is rejected for being dependent on claim 23.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 18, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokico LTD (FR 2266810 – herein after Tokico).
In reference to claim 18, Tokico discloses a pump (i.e. a pump system shown in figs. 1-6) powered by transmitted drive (i.e. transmitted power/motion) of a prime mover (10: electric motor) to pump fluid (pump liquid, see line 13 on page 1 of translation), the pump comprising: 
a fluid assembly (an assembly made of piston rod 24 and piston) configured to pressurize the fluid; 
a power assembly (an assembly that transmits power/motion from the gearbox to the asserted fluid assembly, in this case this assembly comprises of crank 21 and finger 22) coupled to the fluid assembly and transferring the transmitted drive (transmitted power/motion from the motor) to the fluid assembly; 
a gear box (14 = 14a + 14b) coupled externally to the power end assembly (as seen in fig. 1) and transferring the transmitted drive to the power end assembly (via shaft 20);
a gear shaft (19) disposed on the gear box, the gear shaft coupled (indirectly or operationally) to the prime mover (10) and receiving the transmitted drive therefrom; and 
an engagement coupling (49: clutch mechanism) disposed between (in view of figs. 1 and 2) the gear box (14a) and the power assembly (21+22) 
[in view of fig. 2: asserted coupling 49 is between right end of asserted gearbox 14 and left/right end of asserted power assembly 21+22
And/or alternatively 
in view of fig. 1: asserted coupling 49 is partially, i.e. some of the components of coupling 49, between left end of asserted gearbox 14 and right end of asserted power assembly 21+22], 
the engagement coupling being selectively coupleable between a coupled condition and an uncoupled condition relative to the gear box (as discussed in lines 147-202 of the translation), the engagement coupling in the coupled condition transferring the transmitted drive of the gear shaft to the gear box (i.e. in coupled condition, the power/motion from the motor 10 is transmitted to the gears 15c, 15d and thus the shaft 20 in order to operate the pump 13), the engagement coupling in the uncoupled condition isolating the transmitted drive of the gear shaft from the gear box (i.e. in uncoupled condition, the power/motion from the motor 10 is not transmitted to the gears 15c, 15d and thus the shaft 20 in order to not operate the pump 13).
In reference to claim 19, Tokico discloses the pump, wherein the engagement coupling (49) comprises an actuator (44, in fig. 3) engaged with the engagement 
In reference to claim 22, Tokico discloses the pump, wherein the gear shaft (19) comprises first and second ends (in view of fig. 1: first end = left end of shaft 19 and second end = right end of shaft 19) extending from opposite sides of the gear box (in view of fig. 1, gearbox is 14 = 14a+14b: opposites sides are defined by right side or right end of part 14a and left side or left end of part 14b), the first end disposed toward the prime mover (10) and connected to the transmitted drive of the motor shaft (via gears 15b, 15a, 16 and 18), the second end having the engagement coupling (49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 6, 8 – 12, 17 and 23 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2017/0335842 – herein after Robinson) in view of Tokico LTD (FR 2266810 – herein after Tokico).
In reference to claim 1, Robinson teaches a fracturing transport (10/12), comprising (see fig. 1): 
a prime mover (18+20) having a motor shaft (output shaft of transmission 20) and being operable to transmit drive (i.e. transmit power/motion) to the motor shaft; 
a first pump (26) disposed adjacent the prime mover; 
a first gear box (52) connected to the first pump (26); and
a first gear shaft (shaft coupled to gear 54, i.e., input shaft of the gearbox 52) disposed on the first gear box (52). 
Robinson does not teach a first coupling as claimed.
However, Tokico discloses a pump system (i.e. shown in figs. 1-6), wherein the pump system comprises: 
a prime mover (10: electric motor) having a motor shaft 17) and being operable to transmit drive (i.e. transmit power/motion) to the motor shaft; 
a first pump (13, in fig. 2) disposed adjacent the prime mover; 
a first gear box (14 = 14a + 14b) connected to the first pump (13); 
a first gear shaft (19) disposed on the first gear box (14); and 
a first coupling (49: clutch mechanism) disposed between (in view of figs. 1 and 2) the first gear box (14) and the first pump (23)
[in view of fig. 2: asserted coupling 49 is between right end of asserted gearbox 14 and left/right end of pump 13
And/or alternatively 
in view of fig. 1: asserted coupling 49 is partially, i.e. some of the components of coupling 49, between left end of asserted gearbox 14 and right end of pump 13 (not seen in fig. 1 but coupled to elements 21, 22)], 
the first coupling being selectively coupleable between a coupled condition and an uncoupled condition 
Therefore, it would have been obvious to the person of ordinary skill in the before the effective filing date of the invention to modify the fracturing transport of Robinson by providing the shaft of gear (54) in the gearbox (52) of Robinson with the clutch mechanism as taught by Tokico that is selectively actuated based on the discharge pressure of the pump in order to gain the benefit of “automatically stopping and resuming the operation of the pump while the engine/prime mover continues to run”, as recognized by Tokico (in lines 199-202 of the translation). Thus, resulting in energy saving by not having the pump operate after desired preset discharge pressure is reached.

    PNG
    media_image1.png
    665
    1145
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Robinson to show the modified transport of Robinson and Tokico
In reference to claim 2, Robinson, as modified, teaches the transport, wherein (see fig. A above) the first coupling (of Tokico) is disposed with the first gear shaft (modified asserted first gear shaft of Robinson; labelled “gear shaft” above) and is selectively coupleable (in view of disclosure of Tokico) between the coupled condition and the uncoupled condition relative to the first gear box (modified gear 
In reference to claim 3, Robinson, as modified, teaches the transport, wherein (see fig. A above) the first gear box (52, in Robinson) is disposed externally on the first pump (26); and wherein the first gear shaft (labelled “gear shaft” in fig. A above) comprises first (left) and second (right) ends extending from opposite sides of the first gear box (left and right side of modified gearbox 52), the first end disposed toward the prime mover (18+20; in Robinson) and connected to the motor shaft (output shaft of transmission 20), via a drive shaft (38), the second end (right end) having the first coupling (of Tokico).
In reference to claim 4, Robinson, as modified, teaches the transport, wherein the first coupling (of Tokico) comprises a spline coupling, a clutch, an air clutch, an electro-magnetic clutch, a hydraulic clutch, or a plate clutch {the coupling taught by Tokico is a clutch or a hydraulic clutch (i.e. a clutch operated under the pressure of a fluid) or a plate clutch (see presence of clutch plates 60a, 60b, 60c in view of disclosure in line 126 of translation and fig. 3 of Tokico)}.
In reference to claim 5, Robinson, as modified, teaches the transport, wherein (see fig. A above) the first coupling (49, of Tokico) comprises: 
a first coupling element (51, see fig. 3 of Tokico) disposed on the first gear shaft (labelled “gear shaft” in fig. A above) and being rotated with the first gear shaft; 
a second coupling element (52, see fig. 3 of Tokico) disposed on the first gear shaft (labelled “gear shaft” in fig. A above) and being rotatable relative to the first gear shaft (when in engaged position), the second coupling element connected by the first gear box (modified gear box 52) to the first pump (26) for transferring the transmitted drive thereto; and 
a first actuator (44, see fig. 3 of Tokico) engaged with the first coupling element (51) and being actuatable to selectively couple the first coupling element (51) between the coupled and uncoupled conditions relative to the second coupling element (as discussed in lines 147-202 of the translation of Tokico).
In reference to claim 6, Robinson, as modified, teaches the transport, further comprising (see fig. 3 of Tokico) a bearing (on 53) disposed between the first actuator (44) and the first coupling element (51) and isolating rotation of the first coupling element (51) from the first actuator (44) [in fig. 3: 44 is stationary and 50 with 51 rotates].
In reference to claim 8, Robinson, as modified, teaches the transport, wherein the first coupling (49, of Tokico) comprises a first actuator
In reference to claim 9, Robinson, as modified, teaches the transport, wherein the first actuator (44, see fig. 3 of Tokico) comprises a hydraulic piston, a pneumatic piston, an electric motor, or an electric solenoid (see lines 99-107 of translation of Tokico: asserted actuator 44 is a hydraulic piston since slider 44 is actuated by the pressurized fluid flowing into chamber 36).
In reference to claim 10, Robinson, as modified, teaches the transport, further comprising a control system (in Tokico: discharge pressure of the monitored using pressure sensing device 33) that is in communication with the first actuator (44) and that transmits a signal (in the form of fluid pressure) to actuate the first actuator to selectively couple the first coupling relative to the first gear box (see lines 199-202 of translation of Tokico).
In reference to claim 11, Robinson teaches the transport, wherein the first pump comprises: a power assembly (pump shaft 28) coupled to the first gear box (52) to receive the transferred drive; and a fluid assembly (30) driven by the power assembly and configured to pressurize fluid (see ¶19).
In reference to claim 12, Robinson teaches the transport, wherein the prime mover (18+20) comprises an electric motor or a hydrocarbon fuel-based motor (see ¶13: 18 is an internal combustion engine).
In reference to claim 17, Robinson, as modified, teaches the transport, wherein (see fig. A above) the first coupling (49, of Tokico) comprises a plate clutch
In reference to claims 23 and 24, see rejection of claims 1, 4, 8 and 9 above. The claims are method claims. The newly modified transport of Robinson and Tokico as above does not explicitly teach the claimed method; however, the modified transport of Robinson and Tokico does teach all the structural limitations as set forth in claims 1, 4, 8 and 9. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
In reference to claim 25, Robinson, as modified, teaches the transport, wherein the first gear box (modified gear box 52 of Robinson) is disposed between the prime mover (18+20, in Robinson) and the first pump (26, in Robinson) [this claimed arrangement can be viewed two ways: (i) gearbox located between claimed components from operational point of view (i.e. prime mover drives gearbox which then drives the pump) and (ii) in view of fig. A above: gearbox is located between top end/wall/side of prime mover 18+20 and bottom end/wall/side of pump 26].
In reference to claim 26, Robinson, as modified, teaches the transport, wherein (see fig. A above) the drive shaft (38, in Robinson) has first and second ends (first end = left end and second end = right end), wherein the motor shaft is connected via a first hub
In reference to claim 27, Robinson, as modified, teaches the transport, wherein (in view of fig. A above) the first actuator (44, in fig. 3 of Tokico) moves the first coupling element (51) in at least one of first (condition A) and second directions (condition B), the first direction being toward the prime mover to couple the first coupling element with the second coupling element in the coupled condition (in view of fig. A), and the second direction being toward the first pump and away from the prime mover to uncouple the first coupling element from the second coupling element in the uncoupled condition [condition A is met].
In reference to claim 28, Robinson, as modified, teaches the transport, wherein (in view of vertical direction in fig. A above) the first coupling element (51, in fig. 3 of Tokico) is disposed (partly) between the second coupling element (52, see fig. 3 of Tokico) and the first pump (26 of Robinson), and wherein (in view of horizontal direction in fig. A above) the second coupling element (52, in fig. 3 of Tokico) is disposed between the first coupling element  (51, in fig. 3 of Tokico) and the first gear box (52 of Robinson).
Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Tokico further in view of Morris et al. (US 2016/0369609 – herein after Morris).
Regarding claims 13 – 15, Robinson, as modified, does not teach the fracturing transport further comprising: a second pump that is coupled to the prime mover, a second gear box, a second gear shaft, and a second coupling.
However, Morris teaches a fracturing transport comprising (see fig. 7A and 7B): a prime mover (704); a first pump (702A) disposed adjacent and connected to the prime mover; and a second pump (702B) disposed adjacent and connected 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a dual shaft prime mover and a second pump that is connected in the same manner with the same components as that of the first pump as taught by Morris in the modified fracturing transport of Robinson and Tokico for the purpose reducing the footprint of the fracturing equipment, as recognized by Morris (in ¶81).
Thus, Robinson, as modified, teaches the transport,
(Claim 13) further comprising: a second pump (same as first pump 26) disposed adjacent the prime mover (in view of fig. A above: adjacent on the left side of the modified prime mover 18); a second gear box (same as modified first gear box 52) connected to the second pump; a second gear shaft (same as modified first gear shaft) disposed on the second gear box and connected to the transmitted drive of the motor shaft; and a second coupling (same as first coupling 49 of Tokico) disposed between the second gear box and the second pump (similarlty to that of the first pump) and being selectively coupleable (as discussed in Tokico) between a coupled condition and an uncoupled condition
(Claim 14) wherein the second coupling comprises a second actuator (same as that of actuator 44 for first coupling) engaged with the second coupling and configured to selectively couple the second coupling between the coupled and uncoupled conditions relative to the second gear box.
(Claim 15) wherein the first and second couplings are separately actuatable to selectively couple the respective coupling between the coupled and uncoupled conditions relative to the respective gear box (the first coupling of Tokico would actuate based on discharge pressure of the first pump while the second coupling of Tokico would actuate based on discharge pressure of the second pump).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Tokico further in view of Hunter et al. (US 2020/0309113 – herein after Hunter).
Robinson, as modified, does not teach the engagement coupling comprising: a spline hub and a spline coupling. 
However, Hunter teaches a coupling, comprising (in fig. 3A or fig. 3B) a spline hub (332) rotatable relative to a drive shaft (320); and a spline coupling
Because both Tokico and Hunter teaches a hydraulically actuated coupling that allows selective transmission of power from the drive source, it would have been obvious to one skilled in the art to substitute the components (51, 52, 58, clutch plates 60a-60c) in Tokico for the splined elements as taught by Hunter in the modified transport of Robinson to achieve the predictable result of selectively transmitting power from the power source to the pump. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Doing so further reduces the number of parts since components such as spring 58 and clutch plates 60a-60c are not required. The spline coupling of Hunter would be provided in place of element 52 (in fig. 3 of Tokico) and the spline hub of Hunter would be provided in place of element 51 (in fig. 3 of Tokico).
Thus, Robinson, as modified, would teach the limitations in claim 7.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tokico in view of Hunter et al. (US 2020/0309113 – herein after Hunter).
Tokico does not teach the engagement coupling comprising: a spline hub and a spline coupling. 
However, Hunter teaches a coupling, comprising (in fig. 3A or fig. 3B) a spline hub (332) rotatable relative to a drive shaft (320); and a spline coupling
Because both Tokico and Hunter teaches a hydraulically actuated coupling that allows selective transmission of power from the drive source, it would have been obvious to one skilled in the art to substitute the components (51, 52, 58, clutch plates 60a-60c) in Tokico for the splined elements as taught by Hunter to achieve the predictable result of selectively transmitting power from the power source to the pump. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Doing so further reduces the number of parts since components such as spring 58 and clutch plates 60a-60c are not required. The spline coupling of Hunter would be provided in place of element 52 (in fig. 3 of Tokico) and the spline hub of Hunter would be provided in place of element 51 (in fig. 3 of Tokico).
Thus, Tokico, as modified, would teach the limitations in claim 20.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746